Exhibit 99.1 Capital One Financial Corporation Monthly Charge-off and Delinquency Statistics As of and for the month ended July 31, 2010 (dollars in thousands) Domestic Card Metrics July 2010 Net Principal Charge-Offs $ Average Loans Held for Investment $ Annualized Net Charge-Off Rate % 30 Days + Delinquencies $ Period-end Loans Held for Investment $ 30 Days + Delinquency Rate % Auto Finance Metrics Net Principal Charge-Offs $ Average Loans Held for Investment $ Annualized Net Charge-Off Rate % 30 Days + Delinquencies $ Period-end Loans Held for Investment $ 30 Days + Delinquency Rate % International Card Metrics Net Principal Charge-Offs $ Average Loans Held for Investment $ Annualized Net Charge-Off Rate % 30 Days + Delinquencies $ Period-end Loans Held for Investment $ 30 Days + Delinquency Rate % Net Charge-Off Rate Average Loans Held for Investment used in the calculation of the Annualized Net Charge-Off Rate includes an estimate of the uncollectible portion of finance charge and fee receivables. We recognize earned finance charges and fee income on open ended loans according to the contractual provisions of the credit arrangements. When we do not expect full payment of finance charges and fees, we do not accrue the estimated uncollectible portion as income. The estimated uncollectible portion of finance charges and fees is adjusted quarterly.
